Concurring and Dissenting Opinion by
Judge Colins:
The trial courts finding of feet number 6 stated “that the health care center is open to the public, not primarily to residents of Luther Crest.” As such, it would appear that the health care facility is advancing a charitable purpose. Therefore, in my opinion, the matter should be remanded to the trial court for further factfinding and a determination as to the amount of partial exemption, if any, that Luther Crest would be entitled to for its operation of the health care facility. See *264Presbyterian-University of Pennsylvania Medical Center v. Board of Revision of Taxes, Appeal of City of Philadelphia, 24 Pa. Commonwealth Ct. 461, 357 A.2d 696 (1976); The Lutheran Home at Topton, Pennsylvania Tax Appeal, 6 Pa. Commonwealth Ct. 199, 293 A.2d 888 (1972).
I agree with the majority’s reasoning as it relates to the remainder of the opinion.